Title: Remission of Forfeiture for the Ship Hor de Gaudiaria, 27 May 1816
From: Madison, James
To: 


        
          [27 May 1816]
        
        Whereas it is represented to me that a certain ship or vessel called the Hor de Gaudiaria, whereof Joseph G Stevens, was master, did some time in the year 1813 commit a breach of the Revenue laws of the UStates and information thereof having been filed in the District Court of the United States for the Georgia District, the said vessel, with her tackel apparel and Cargo, was adjudged by the said Court to be duly forfeited to the United States, which sentence was afterwards affirmed by the Circuit Court for the said District and by the Supreme Court of the UStates: And whereas it appears that the said forfeiture proceeded from the misconduct of the said Captain Stevens in smuggling some merchandize, belonging to himself, of inconsiderable value, and that the owners of the said ship and their agents were innocent of any participation in the same: Now therefore be it Known That I James Madison, President of the UStates of America, in consideration of the premises and other good causes do hereby remit the forfeiture aforesaid, so far forth as the United States are interested therein; requiring that all prosecutions and judicial proceedings for or on account thereof be forthwith stayed and discharged.
        In Testimony whereof I have hereunto set my hand, at the city of Washington and caused the Seal of the UStates to be affixed to these presents this 27 May A D 1816 & of the Independence of the U S. the fortieth.
        
          James MadisonBy the PresidentyJas. Monroe, Secy. of State
        
      